DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
This is a reply to the application filed on 05/14/2021, in which, claims 1-16 remain pending in the present application with claims 1, 6, 11, and 14 being independent claims.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 14, 2021 and June 22, 2021 are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-9, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tamir et al. (US 20170178687 A1, hereinafter referred to as “Tamir”) in view of Brown et al. (US 20180091728 A1, hereinafter referred to as “Brown”).
Regarding claim 1, Tamir discloses a method for recording a multimedia file using an electronic device, the method comprising: 
previewing a scene comprising a plurality of objects in a field of view of a camera of the electronic device (see Tamir, paragraph [0047]: “A system for automatic TV production is illustrated in the venue 100 of FIG. 1a and a scene 155 of FIG. 1 b. In a scene 155, three fixed cameras 110, 111 and 112 combine to capture a panoramic view 131 of a selected location, for example, a playing field, such as a soccer field 160”); 
detecting at least one of a shape event and a sound event associated with at least one object from the plurality of objects in the scene (see Tamir, paragraph [0047]: “PTZ camera 115 may provide a real close-up of an event occurring in the field. Also, a directed microphone 117 may be aligned to an ROI in the field, ROI 180 in the example of FIG. 1b , to capture audio signal generated thereof, like shouts of players 176 and 
determining at least one of a recoding mode and an effect for the at least one object based on at least of the sound event and the shape event (see Tamir, paragraph [0066]: “analyzing module 125 determines location, zooming and time parameters of the frame streams and store them in the frame stream database 140. In step 230, a module 130 renders an active frame stream with images corresponding to a respective portion of the panoramic view of the scene); and 
storing the multimedia file comprising the recorded at least one object in at least one of the recording mode video and the effect (see Tamir, paragraph [0089]: “the analyzing module 125 determines location, zooming and time parameters of the frame streams and store them in the frame stream database 140. In step 330, module 125 selects an initial active frame in accordance with a predetermined rule and in accordance with an analysis of the images. In step 230, module 130 renders the active frame stream with images imaging a respective portion of the panoramic view of the scene 155, and in step 235 the rendered stream of images is broadcasted”). 
claim 1, Tamir discloses all the claimed limitations with the exception of applying at least one of the recording mode and the effect; and recording the multimedia file comprising the at least one object in at least one of the recording mode and the effect.
Brown from the same or similar fields of endeavor discloses applying at least one of the recording mode and the effect (see Brown, paragraph [0045]: “The electronic device automatically prompts the user for actions associated with one or more image recording modes that are detected based on analysis of device movement and images captured by the camera”); and
recording the multimedia file comprising the at least one object in at least one of the recording mode and the effect (see Brown, paragraph [0045]: “Images captured by the camera are automatically processed and arranged into one or more media summaries with media items recorded under different image recording modes, some of which have been automatically generated by the device based on an analysis of the device movement and image features of the captured images without user intervention”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Brown with the teachings as in Tamir. The motivation for doing so would ensure the system to have the ability to use the electronic device disclosed in Brown to automatically prompt an user for actions associated with one or more image recording modes that are detected based on analysis of device movement and images captured by the camera and to automatically process and arrange captured image data of different portion of the scene into one or more media summaries with media items recorded under different image recording modes thus applying at least one of the recording mode and the effect and recording the multimedia file comprising the at least one object in at least one of the recording mode and the effect in order to automatically determine the recording mode and/or effects to be applied to the video based on the event associated with the at least one object in the scene so that it is possible to automated and creative to determine the required recording mode.
Regarding claim 4, the combination teachings of Tamir and Brown as discussed above also disclose the method of claim 1, wherein the determining at least one of the 
determining a frame rate based on at least one of the shape event and the sound event associated with the at least one object (see Tamir, paragraph [0083]: “Once a dramatic event like a goal is identified, module 125 switches the active frame stream to a replay frame stream for presenting a close-up slow replay of the identified event, after which the active frame strewn is switched back to “camera 1” frame stream. In such a case, the start timestamp of the replay frame stream is several seconds before the goal kick, and the final, timestamp is several seconds after the goal, while the frame rate is one third of the regular rate, for example”); and 
determining at least one of the recoding mode and the effect for the at least one object based on the frame rate (see Brown, paragraph [0219]: “The images captured by device 100 are of a resolution, size, frame rate, and/or aspect ratio that are sufficiently large to permit images of multiple different image recording modes”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 6, Tamir discloses a method for recording a multimedia file using an electronic device, the method comprising: 
detecting at least one of a shape event and a sound event associated with at least one object while recording the scene (see Tamir, paragraph [0047]: “PTZ camera 115 may provide a real close-up of an event occurring in the field. Also, a directed 
determining a second recording mode based on the shape event and the sound event (see Tamir, paragraph [0066]: “analyzing module 125 determines location, zooming and time parameters of the frame streams and store them in the frame stream database 140. In step 230, a module 130 renders an active frame stream with images corresponding to a respective portion of the panoramic view of the scene); 
producing a multimedia file comprising the first portion of the scene and the second portion of the scene (see Tamir, FIG. 4 and paragraphs [0089]-[0090]: “the sensor interface 120 receives from video cameras 110-112 a stream of video images of the playing field 160, thus capturing a panoramic view thereof. Consequently, in step 225, the analyzing module 125 determines location, zooming and time parameters of the frame streams and store them in the frame stream database 140. In step 330, module 125 selects an initial active frame in accordance with a predetermined rule and in accordance with an analysis of the images. In step 230, module 130 renders the 
storing the multimedia file (see Tamir, paragraph [0089]: “the analyzing module 125 determines location, zooming and time parameters of the frame streams and store them in the frame stream database 140. In step 330, module 125 selects an initial active frame in accordance with a predetermined rule and in accordance with an analysis of the images. In step 230, module 130 renders the active frame stream with images imaging a respective portion of the panoramic view of the scene 155, and in step 235 the rendered stream of images is broadcasted”).
Regarding claim 6, Tamir discloses all the claimed limitations with the exception of recording a first portion of a scene in at least one of a first recording mode and a first effect, wherein an unique identifier corresponding to the first recoding mode is displayed on a timeline of the multimedia file while recording the first portion of the scene; and recording a second portion of the scene in at least one of the second recording mode and the second effect, wherein an unique identifier corresponding to the second 
Brown from the same or similar fields of endeavor discloses recording a first portion of a scene in at least one of a first recording mode and a first effect (see Brown, paragraph [0453]: “the device determines (1620) that a first portion of the captured media is consistent with the first media recording mode and that a second portion of the captured media is consistent with the second media recording mode”), wherein an unique identifier corresponding to the first recoding mode is displayed on a timeline of the multimedia file while recording the first portion of the scene (see Brown, paragraph [0460]: “the device annotates (1634) the stored image data in accordance with the one or more media recording modes that are currently active at the electronic device (e.g., a timeline of the image data stream is annotated with mode activation events and mode deactivation events, such as start and stop of a particular video recording mode, snapping of a still photo, starting and stopping of a panorama photo, changing of capturing aspect ratio, switching of cameras)”); and
recording a second portion of the scene in at least one of the second recording mode and the second effect, wherein an unique identifier corresponding to the second recoding mode is displayed on the timeline of the multimedia file while recording the second portion of the scene (see Brown, paragraph [0456]: “in response to capturing the media (1626): in accordance with a determination that the captured media is consistent with the second (and/or first) media recording mode of the plurality of media recording modes, the device automatically identifies (e.g., without requiring a user input 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Brown with the teachings as in Tamir. The motivation for doing so would ensure the system to have the ability to use the device disclosed in Brown to determine that a first portion of the captured media is consistent with the first media recording mode and that a second portion of the captured media is consistent with the second media recording mode; to annotate the stored image data in accordance with the one or more media recording modes that are currently active at the electronic device and to display annotated timeline of the image data stream with mode activation events and mode deactivation events, such as start and stop of a particular video recording mode thus recording a first portion of a scene in at least one of a first recording mode and a first effect and recording a second portion of the scene in at least one of the second recording mode and the second effect wherein an unique identifier corresponding to the second recoding mode is displayed on the timeline of the multimedia file while recording the second portion of the scene in order to display the unique annotation corresponding to the first recoding mode and the second recording mode on the timeline of the multimedia file while the user playbacks the stored multimedia file so that user can produce the multimedia file comprising the first portion of the scene with first recording mode and the second portion of the scene with second recording mode.
 claim 7, the combination teachings of Tamir and Brown as discussed above also disclose the method of claim 6, further comprising: 
playing back the multimedia file; displaying the unique identifiers corresponding to the first recoding mode and the second recording mode on the timeline of the multimedia file (see Brown, paragraph [0460]: “the device annotates (1634) the stored image data in accordance with the one or more media recording modes that are currently active at the electronic device (e.g., a timeline of the image data stream is annotated with mode activation events and mode deactivation events, such as start and stop of a particular video recording mode, snapping of a still photo, starting and stopping of a panorama photo, changing of capturing aspect ratio, switching of cameras).”); and 
playing back the first portion in the first recording mode (see Brown, paragraph [0461]: “the media summary includes at least a first media item extracted from a first portion of the recorded image data in accordance with the first media recording mode that was activated at the time that the first portion of the image data was stored”) and the second portion in the second recording mode (see Brown, paragraph [0462]: “media summary includes (1638) at least a second media item extracted from a second portion of the recorded image data in accordance with the second media recording mode that was not activated at the time that the second portion of the image data was stored”).

Regarding claim 8, the combination teachings of Tamir and Brown as discussed above also disclose the method of claim 6, wherein recording the first portion of the scene in at least one of the first recording mode and the first effect comprises: 
detecting at least one of the shape event and the sound event associated with at least one object from the plurality of objects in the scene (see Tamir, paragraph [0047]: “PTZ camera 115 may provide a real close-up of an event occurring in the field. Also, a directed microphone 117 may be aligned to an ROI in the field, ROI 180 in the example of FIG. 1b , to capture audio signal generated thereof, like shouts of players 176 and 178”); 
determining at least one of a first recoding mode and a first effect for the at least one object based on at least of the sound event and the shape event (see Tamir, paragraph [0066]: “analyzing module 125 determines location, zooming and time parameters of the frame streams and store them in the frame stream database 140. In step 230, a module 130 renders an active frame stream with images corresponding to a respective portion of the panoramic view of the scene); 
applying at least one of the first recording mode and the first effect (see Brown, paragraph [0045]: “The electronic device automatically prompts the user for actions associated with one or more image recording modes that are detected based on analysis of device movement and images captured by the camera”); and 
recording the first portion of the scene in at least one of the first recording mode and the first effect (see Brown, paragraph [0045]: “Images captured by the camera are 
The motivation for combining the references has been discussed in claim 6 above.
Claim 9 is rejected for the same reasons as discussed in claim 4 above.
Claim 11 is rejected for the same reasons as discussed in claim 1 above. In addition, the combination teachings of Tamir and Brown as discussed above also disclose a memory (see Brown, paragraph [0007] and Fig. 1A); 
a processor coupled to the memory (see Brown, paragraph [0007] and Fig. 1A); and 
a recording mode management engine (see Brown, paragraph [0061]: “memory controller 122” and Fig. 1A) coupled to the memory and the processor.
The motivation for combining the references has been discussed in claim 1 above.
Claim 13 is rejected for the same reasons as discussed in claim 4 above.
Claim 14 is rejected for the same reasons as discussed in claim 1 above. In addition, the combination teachings of Tamir and Brown as discussed above also disclose a memory (see Brown, paragraph [0007] and Fig. 1A); 
a processor coupled to the memory (see Brown, paragraph [0007] and Fig. 1A); and 

The motivation for combining the references has been discussed in claim 1 above.
Claims 2, 10, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tamir and Brown as applied to claim 1, and further in view of Hirata et al. (US 20180259613 A1, hereinafter referred to as “Hirata”).
Regarding claim 2, the combination teachings of Tamir and Brown as discussed above disclose all the claimed limitations with the exceptions of the method of claim 1, wherein the detecting the sound event associated with the at least one object comprises: determining a sound pressure level (SPL) of a sound associated with the at least one object; determining whether the SPL of the sound associated with the at least one object meets a sound change criteria; and detecting the sound event associated with the at least one object when the SPL of the sound associated with the at least one object meets the sound criteria.
Hirata from the same or similar fields of endeavor discloses the method of claim 1, wherein the detecting the sound event associated with the at least one object comprises: 
determining a sound pressure level (SPL) of a sound associated with the at least one object (see Hirata, paragraph [0120]: “the sound pressure level measured by frequency analyzer 34 becomes gradually large as time elapses, detection result determination unit 36 may determine that moving body dn is approaching sound source detection device 30”); 

detecting the sound event associated with the at least one object when the SPL of the sound associated with the at least one object meets the sound criteria (see Hirata, paragraph [0121]: “detection result determination unit 36 may determine that moving body dn is approaching sound source detection device 30”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Hirata with the teachings as in Tamir and Brown. The motivation for doing so would ensure the system to have the ability to use the object detection device disclosed in Hirata to measure sound pressure level to determine whether an object exists by checking the sound pressure level of the specific frequency and to detect an approach of the object based on change in time of the sound pressure level in the specific frequency thus determining a sound pressure level (SPL) of a sound associated with the at least one object; determining whether the SPL of the sound associated with the at least one object meets a sound change criteria and detecting the sound event associated with the at least one object when the SPL of the sound associated with the at least one object meets the sound criteria in order to detect sound event of an object so that the recoding mode and the effect for the object can be determined based on the sound event.
Claim 10 is rejected for the same reasons as discussed in claim 2 above.
Claim 12 is rejected for the same reasons as discussed in claim 2 above.
Claim 15 is rejected for the same reasons as discussed in claim 2 above.
Claim 16 is rejected for the same reasons as discussed in claim 2 above.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tamir and Brown as applied to claim 1, and further in view of Kurane et al. (US 20070222877 A1, hereinafter referred to as “Kurane”).
Regarding claim 3, the combination teachings of Tamir and Brown as discussed above also disclose the method of claim 1, wherein the detecting the shape event associated with the at least one object comprises: 
obtaining a plurality of frames associated with the at least one object (see Tamir, paragraph [0052]: “transmits the matrix of pixels filling the frame of the active frame stream as determined by an, analyzing module 125. This process is performed for each frame. The rendered image frames are characterized by non perceptible or seamless boundaries between neighboring raw images”).  
Regarding claim 3, the combination teachings of Tamir and Brown as discussed above disclose all the claimed limitations with the exceptions of determining a difference in at least one region of the at least one object in each of the frames based on a distance from a centroid to each of edges of the at least one object; determining a rate of change in the at least one region of the at least one object in each of the frames based on the distance from the centroid to each of the edges of the at least one object; determining whether a rate of change in the at least one region of the at least one object 
Kurane from the same or similar fields of endeavor discloses determining a difference in at least one region of the at least one object in each of the frames based on a distance from a centroid to each of edges of the at least one object (see Kurane, paragraph [0057]: “since edge information of the difference image can be extracted from within the specific area, it is possible to estimate the shape of the target photographic object from the edge information”); 
determining a rate of change in the at least one region of the at least one object in each of the frames based on the distance from the centroid to each of the edges of the at least one object (see Kurane, paragraph [0066]: “by narrowing the width of the specific area for the case where the speed of the mobile object is equal to or greater than the specific speed than that for the case where the speed of the mobile object is smaller than the specific speed, it is possible to allow the second readout unit to sample the charge at a higher speed (i.e., to read out the charge with a higher frame rate). That is, since the relative speed of the target photographic object increases as the speed of the mobile object increases, it is necessary to perform the acquisition of the pixel data and the estimation of the information on the target photographic object at a higher speed”); 
determining whether a rate of change in the at least one region of the at least one object in each of the frames meets a shape criteria (see Kurane, paragraph [0059]: “the edge information extraction unit extracts edge information from the image data as well as a difference image data in which the first difference value is composed of pixel 
detecting the shape event associated with the at least one object when the rate of change meets the shape criteria (see Kurane, paragraph [0061]: “control data generation unit generates data for notifying a control unit of the predetermined control object of a fact that the amount of change in the shape of the predetermined photographic object as indicated by the shape estimation result of the photographic object has reached a value equal to or greater than a predetermined value or less than the predetermined value”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kurane with the teachings as in Tamir and Brown. The motivation for doing so would ensure the system to have the ability to use the system and method disclosed in Kurane to estimate the shape of the target photographic object from the edge information by extracting edge information of difference image within a specific area; to estimate the shape of the predetermined photographic object on the basis of the edge information; to generate data for notifying a control unit of the predetermined control object of a fact that the amount of change in the shape of the predetermined photographic object as indicated by the shape estimation result of the photographic object has reached a value equal to or greater than a predetermined value or less than the predetermined value and to set the specific area on the basis of speed information of the object in the scene thus determining a difference in at least one region of the at least one object in each of .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tamir and Brown as applied to claim 1, and further in view of Amitay (US 20180285679 A1, hereinafter referred to as “Amitay”).
Regarding claim 5, the combination teachings of Tamir and Brown as discussed above disclose all the claimed limitations with the exceptions of the method of claim 1, wherein the secondary object is dynamically determined by: providing at least one preview frame of the scene comprising the primary object to a machine learning model; determining a context of the primary object based on a CNN based model; and determining the secondary object associated with the primary object based on the context.
Amitay from the same or similar fields of endeavor discloses the method of claim 1, wherein the secondary object is dynamically determined by: 
providing at least one preview frame of the scene comprising the primary object to a machine learning model (see Amitay, paragraph [0138]: “CNN may be initialized so as to identify a number of edge pixels in regions of the image”); 

determining the secondary object associated with the primary object based on the context (see Amitay, paragraph [0140]: “when the CNN is trained, it may receive input indicating a type of object included in the image. The CNN may then generate filter values based on the received image, and associate the type of object with the filter output values”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Amitay with the teachings as in Tamir and Brown. The motivation for doing so would ensure the system to have the ability to use system and method disclosed in Amitay to utilize a convolutional neural network (CNN) to recognize textures as an arrangement of intensities in a region of the image; to generate and train a CNN model to include data defining unique characteristics of the plurality of objects in the series of training images and to generate filter values based on the received image thus providing at least one preview frame of the scene comprising the primary object to a machine learning model; determining a context of the primary object based on a CNN based model and determining the secondary object associated with the primary object based on the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484 


/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484